DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7-14-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a 
Claims 2-5, 19 and 20 recite a “reinforced connecting portion” and “reinforced connecting points”. The specification provides enablement for a connecting portion, however the specification does not reasonably provide enablement for reinforcement of the connecting portion or reinforced connecting points. The specification fails to disclose structure to reinforce the connecting portion and does not disclose or recite connecting points or reinforced connecting points. Furthermore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Thus, the scope of claims 2, 3, 5, 19, and 20 are not enabled in the specification and would require undue experimentation to one of ordinary skill in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1 and 6-18 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Park et al. (US20200081219).

Re claim 1, Park et al. further teaches for example in fig. 2 and 5-9, an optical element driving mechanism, comprising: a fixed portion (1020, 1040, 1060), having a main axis (fig. 2), wherein when viewed in a direction which is parallel to the main axis, the fixed portion has a polygonal structure (fig. 2); a movable portion (1030), connected to an optical element having an optical axis (para. 0119-0120), wherein the movable portion is movable relative to the fixed portion (para. 0077); a driving assembly, comprising: a first driving element (1031); a second driving element (1041), corresponding the first driving element and driving the movable portion to move relative to the fixed portion (para. 0077, 0079-0081); a first circuit element, having a first circuit (1022); a second circuit element, having a second circuit (1021), wherein the first circuit element and the second circuit element are arranged along the direction which is parallel to the main axis (fig. 2); and a first circuit connecting portion, wherein the first circuit element is electrically connected to the second circuit element via the first circuit connecting portion (para. 0108), wherein when viewed in a first direction which is perpendicular to the main axis, the first circuit connecting portion is located between the first circuit element and the second circuit element, and when viewed in the direction which is parallel to the main axis, the first circuit element, the second circuit element and the first circuit connecting portion at least partially overlap each other (para. 0108).





Re claim 7, Park et al. further teaches for example in fig. 2 and 5-9, the first circuit element further has a first opening, the optical axis passes through the first opening, and the first circuit connecting portion is adjacent to the first opening (fig. 2; para. 0108).

Re claim 8, Park et al. further teaches for example in fig. 2 and 5-9, the first circuit element and the second circuit element each has a plate-like structure extending in an extending direction, and the extending direction of the first circuit element is parallel to the extending direction of the second circuit element  (fig. 2).

Re claim 9, Park et al. further teaches for example in fig. 2 and 5-9, the fixed portion further comprises an outer frame, which is fixedly connected to the second circuit element by soldering (para. 0103-0108).

Re claim 10, Park et al. further teaches for example in fig. 2 and 5-9, the second circuit element further comprises a protruding portion, corresponding to the outer frame (para. 0103-0108).



Re claim 13, Park et al. further teaches for example in fig. 2 and 5-9, the second driving element drives the holder to move relative to the frame (para. 0077).

Re claim 14, Park et al. further teaches for example in fig. 2 and 5-9, the driving assembly further comprises a second connecting portion, and the second driving element is electrically connected to the second circuit element via the second connecting portion (para. 0103-0108). 

Re claim 15, Park et al. further teaches for example in fig. 2 and 5-9, the second circuit element comprises: a first surface, facing a direction, wherein the first circuit connecting portion is disposed on the first surface (fig. 2); and a second surface, facing a different direction than the first surface, wherein the second circuit connecting portion is disposed on the second surface (fig. 2).

Re claim 16, Park et al. further teaches for example in fig. 2 and 5-9, when viewed in the direction which is parallel to the main axis, the first circuit connecting 

Re claim 17, Park et al. further teaches for example in fig. 2 and 5-9, an elastic element (1052), passing through the second circuit connecting portion (para. 0073).

Re claim 18, Park et al. further teaches for example in fig. 2 and 5-9, the second driving element is electrically independent of the first circuit element (para. 0111).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	3-11-22